Citation Nr: 0819557	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  03-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable evaluation for 
hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.  


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from April 1982 to April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Board previously remanded this matter in March 2006.  


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more. This condition is controlled with 
continuous use of prescribed medication.

2.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating allowed 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial compensable 
rating for the service-connected hypertension have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2007).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

More recently, the Court concluded that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is re 
quired to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).




A.	Duty to Notify

An August 2003 letter advised the veteran of the evidence 
necessary to substantiate his increased rating claim.  This 
letter explained VA's duty to assist with the development of 
the veteran's claim and advised the veteran what evidence VA 
was responsible for obtaining and what evidence VA would 
assist him in obtaining.  The veteran was advised to submit 
any relevant evidence in his possession.  Although this 
letter was not provided prior to the initial rating decision 
in May 2002, any defect with regard to the timing of the 
notice was cured by the issuance of a content-complying VCAA 
notice in August 2003 followed by readjudication in the May 
2006 Supplemental Statement of the Case.

A July 2006 letter informed the veteran of how effective 
dates and disability ratings are determined.  To the extent 
there is any notice deficiency, the Board finds that the 
veteran has not been prejudiced.  The veteran has actual 
knowledge of what is needed to receive a higher rating and 
has set forth arguments noting such, see VA Form 9s dated in 
July 2003 and in September 2005.  

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.   The record in 
this case includes service medical records and post-service 
VA medical records.  The veteran has not identified any 
outstanding information that is pertinent to these claims.  
The veteran has been afforded a VA examination with respect 
to his claim for an increased rating for hypertension.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.

II. Analysis of Claims

A.  Increased Rating for Hypertension

The veteran appeals the initial non-compensable (zero 
percent) rating assigned for hypertension.  Disability 
ratings are determined by applying the criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial rating for that 
disability is disputed, separate ratings may be assigned for 
separate periods of time based on the facts found.  In other 
words, the ratings may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  

Hypertension is evaluated according to Diagnostic Code (DC) 
7101.  Under the rating criteria, hypertensive vascular 
disease (hypertension and isolated systolic hypertension) is 
afforded a 10 percent rating for diastolic pressure 
predominately measuring 100 or more or; systolic pressure 
predominantly measuring 160 or more, or; where continuous 
medication is required for control of hypertension in an 
individual with a history of diastolic pressure predominantly 
measuring 100 or more.  A 20 percent rating is afforded for 
diastolic pressure predominantly measuring 110 or more, or; 
systolic pressure predominantly measuring 200 or more. A 40 
percent rating is afforded for diastolic pressure 
predominantly measuring 120 or more.  A 60 percent rating is 
warranted for diastolic pressure predominantly measuring 130 
or more.  

According to Note 1, hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominately 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  

According to Note 2, hypertension due to aortic insufficiency 
or hyperthyroidism is to be evaluated as part of the 
condition causing it, rather than by a separate rating. 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2007).

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

If two ratings are potentially applicable, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).

In this case, since service connection has been in effect, 
the criteria for a compensable evaluation have not been met.

Service medical records reflect that hypertension was 
diagnosed during service, and the veteran was placed on blood 
pressure medication.  The veteran had many blood pressure 
readings taken during service.  However, the service medical 
records do not show that the veteran had systolic blood 
pressure readings predominantly measuring 160 or more or 
diastolic readings measuring 100 or more.  The report of the 
September 2001 retirement physical noted a blood pressure 
reading of 136/89.

Following service, in October 2003, the veteran had a VA 
hypertension examination.  The examiner noted that the 
veteran began treatment for hypertension in 1998.  The 
examiner noted that the veteran was taking Lisinopril.  The 
examination report reflects that the following blood pressure 
readings were noted:  132/96, 134/94 and 136/96.  

A report of an August 2004 VA examination noted a blood 
pressure reading of 140/100.

In June 2007, the veteran had another VA examination.  Blood 
pressure readings were 100/80, 102/78 and 102/80.  The 
examiner diagnosed hypertension, first diagnosed in 1998 and 
currently on Lisinopril.  In an addendum to the June 2007 VA 
examination report, the examiner indicated that the claims 
file was reviewed.  The examiner noted the following blood 
pressure readings:  195/89 in December 2000; 136/98 in 
January 2001; 156/108 in November 1991 and 162/112 in 
September 1991.  

Based on the above evidence, the Board finds that there is a 
preponderance of the evidence against the veteran's claim for 
an increased rating for hypertension.  Although diastolic 
blood pressure readings in excess of 100 and systolic 
pressure readings in excess of 160 were noted during service, 
the evidence does not show that the veteran had diastolic 
pressure predominately measuring 100 or more or systolic 
pressure predominantly measuring 160 or more.  Post-service 
VA medical records and VA examination reports do not show 
diastolic pressure predominately measuring 100 or more or 
systolic pressure predominantly measuring 160 or more.  
Accordingly, at no time since service connection has been in 
effect is a compensable rating for hypertension warranted.       

B.  Increased Rating for Tinnitus

The veteran seeks an initial evaluation in excess of 10 
percent for tinnitus.  A May 2002 rating decision granted 
service connection for tinnitus and assigned a non-
compensable rating.  The veteran expressed disagreement with 
that decision in July 2002.  A May 2005 rating decision 
granted a 10 percent rating for tinnitus.  In June 2005, the 
veteran expressed disagreement with the rating assigned.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

An initial compensable rating for hypertension is denied.  

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


